Exhibit 10.1

HCA HOLDINGS, INC.

2016 SENIOR OFFICER PERFORMANCE EXCELLENCE PROGRAM

Purpose and Administration of the Program

The 2016 Senior Officer Performance Excellence Program (the “Program”) has been
established by HCA Holdings, Inc. (the “Company”) to encourage outstanding
performance from its senior officers. Awards under the Program shall be
administered as “Performance-Based Awards” pursuant to the 2006 Stock Incentive
Plan for Key Employees of HCA Holdings, Inc. and its Affiliates, as Amended and
Restated (the “2006 Plan”). Subject to applicable law, all designations,
determinations, interpretations, and other decisions under or with respect to
the Program or any award shall be within the sole discretion of the Compensation
Committee, including any subcommittee formed pursuant to Section 3(a) of the
2006 Plan (the “Committee”), may be made at any time and shall be final,
conclusive and binding upon all persons. Designations, determinations,
interpretations, and other decisions made by the Committee with respect to the
Program or any Award, including but not limited to the application of the PEP
Recoupment Policy described herein, need not be uniform and may be made
selectively among Participants, whether or not such Participants are similarly
situated.

Participation

All officers of the Company who have been designated by the Company as
“executive officers” of the Company during 2016 (the “Fiscal Year”) are eligible
to receive an award pursuant to the Program (each, a “Participant”).

Incentive Calculation and Payment of Awards

Awards shall be calculated based on the financial results for the Fiscal Year
and most recently available quality and patient experience results and shall be
paid within two and one-half months following the end of the Fiscal Year. No
awards will be paid to a Participant until the Chairman and Chief Executive
Officer has affirmed that Participant’s behavior and actions during the Fiscal
Year were consistent with the Company’s stated mission and values, the Code of
Conduct and other regulatory requirements.

The Committee will make awards pursuant to the Program (each, an “Award”) as set
forth on Schedule A hereto, on such terms as the Committee may prescribe based
on the performance criteria set forth on Schedule A hereto and such other
factors as it may deem appropriate. The targets for the performance criteria
shall be determined by the Committee in its discretion within the first ninety
(90) days of the Fiscal Year. The Committee shall determine and certify whether
and to what extent each performance or other goal has been met prior to the
payment of any Award hereunder. A Participant is required to remain employed
with the Company through the end of the Fiscal Year in order to have a legally
binding right to the Award.



--------------------------------------------------------------------------------

Awards pursuant to the Program will be paid solely in cash.

Except as the Committee may otherwise determine in its sole and absolute
discretion, termination of a Participant’s employment prior to the end of the
Fiscal Year will result in the forfeiture of the Award by the Participant, and
no payments shall be made with respect thereto.

This Program is not a “qualified” plan for federal income tax purposes, and any
payments are subject to applicable tax withholding requirements.

Adjustments for Unusual or Nonrecurring Events

In addition to any adjustments enumerated in the definition of the performance
goals set forth on Schedule A hereto, the Committee is hereby authorized to make
adjustments in the terms and conditions of, and the criteria included in, awards
in recognition of unusual or nonrecurring events affecting any Participant, the
Company, or any subsidiary or affiliate, or the financial statements of the
Company or of any subsidiary or affiliate; in the event of changes in applicable
laws, regulations or accounting principles; or in the event the Committee
determines that such adjustments are appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Program. The Committee is also authorized to adjust performance
targets or awards downward to avoid unwarranted windfalls. Notwithstanding the
foregoing, the Committee shall not have the discretion to increase any award
payable to any “covered employee” (within the meaning of Section 162(m) of the
Internal Revenue Code, as amended (the “Code”) and the regulations promulgated
thereunder) in excess of that provided by the application of the terms and
conditions of Schedule A attached hereto.

PEP Recoupment Policy

The Company may recover any incentive compensation awarded or paid pursuant to
this Program based on (i) achievement of financial results that were
subsequently the subject of a restatement due to material noncompliance with any
financial reporting requirement under either GAAP or the federal securities
laws, other than as a result of changes to accounting rules and regulations, or
(ii) a subsequent finding that the financial information or performance metrics
used by the Committee to determine the amount of the incentive compensation were
materially inaccurate, in each case regardless of individual fault. In addition,
the Company may recover any incentive compensation awarded or paid pursuant to
this Program based on a Participant’s conduct which is not in good faith and
which materially disrupts, damages, impairs or interferes with the business of
the Company and its affiliates. This PEP Recoupment Policy applies to any
incentive compensation earned or paid to a Participant pursuant to this Program.
Subsequent changes in status, including retirement or termination of employment,
do not affect the Company’s rights to recover compensation under



--------------------------------------------------------------------------------

this policy. The Committee will administer this policy and exercise its
discretion and business judgment in the fair application of this policy based on
the facts and circumstances as it deems relevant in its sole discretion. More
specifically, the Committee shall determine in its discretion any appropriate
amounts to recoup, the officers from whom such amounts shall be recouped (which
need not be all officers who received the bonus compensation at issue) and the
timing and form of recoupment; provided, that only compensation paid or settled
within three years prior to the Committee taking action under this PEP
Recoupment Policy shall be subject to recoupment; provided further, that any
recoupment pursuant to clause (i) or (ii) of the first sentence of this
paragraph shall not exceed the portion of any applicable bonus paid hereunder
that is in excess of the amount of performance-based or incentive compensation
that would have been paid or granted based on the actual, restated financial
statements or actual level of the applicable financial or performance metrics as
determined by the Committee in its sole discretion.

For avoidance of doubt, the Company may set off the amounts of any such required
recoupment against any amounts otherwise owed by the Company to a Participant as
determined by the Committee in its sole discretion, solely to the extent any
such offset complies with the requirements of Section 409A of the Internal
Revenue Code and the guidance issued thereunder.

If any restatement of the Company’s financial results indicates that the Company
should have made higher performance-based payments than those actually made
under the Program for a period affected by the restatement, then the Committee
shall have discretion, but not the obligation to cause the Company to make
appropriate incremental payments to affected Participants then-currently
employed by the Company. The Committee will determine, in its sole discretion,
the amount, form and timing of any such incremental payments, which shall be no
more than the difference between the amount of performance-based compensation
that was paid or awarded and the amount that would have been paid or granted
based on the actual, restated financial statements.

No Right to Employment

The grant of an award shall not be construed as giving a Participant the right
to be retained in the employ of the Company or any subsidiary or affiliate.

No Trust or Fund Created

Neither the Program nor any award shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any subsidiary or affiliate and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
subsidiary or affiliate pursuant to an award, such right shall be no greater
than the right of any unsecured general creditor of the Company or any
subsidiary or affiliate.



--------------------------------------------------------------------------------

No Rights to Awards

No person shall have any claim to be granted any award and there is no
obligation for uniformity of treatment among Participants. The terms and
conditions of awards, if any, need not be the same with respect to each
Participant. The Company reserves the right to terminate the Program at any time
in the Company’s sole discretion.

Section 409A of the Internal Revenue Code

This Program is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code.

Interpretation and Governing Law

This Program shall be governed by and interpreted and construed in accordance
with the internal laws of the State of Delaware, without reference to principles
of conflicts or choices of laws. In the event the terms of this Program are
inconsistent with the terms of any written employment agreement between a
Participant and the Company, the terms of such written employment agreement
shall govern the Participant’s participation in the Program. Program awards to
covered employees of the Company are intended to be deductible under
Section 162(m) of the Code, and the provisions of this Program and any award
hereunder shall be interpreted and administered under the 2006 Plan as a
Performance-Based Award consistently therewith. Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the 2006 Plan.



--------------------------------------------------------------------------------

Schedule A

2016 PEP Measures and Weightings

 

     

Target PEP

Opportunity1

(% of base salary)

  

EBITDA

Weight2

  

Quality

Weight3

Chairman & CEO

   170%    80%    20%

Chief Operating Officer

   125%    80%    20%

EVP & CFO

   110%    80%    20%

Group Presidents

   75%    80%    20%

Other Participants

   50-65%    80-90%    10-20%

1 PEP Opportunity: Target PEP Opportunities are expressed as a percentage of
base salary. Maximum PEP opportunity payouts shall not exceed 200% of the Target
PEP Opportunity stated above for any Participant.

2 EBITDA Weight: For the minimum acceptable (threshold) level of performance
with respect to the EBITDA measure, a Participant may receive 25% of the
EBITDA-weighted portion of the Target PEP Opportunity. For target level of
performance with respect to the EBITDA Measure, a Participant may receive 100%
of the EBITDA-weighted portion of the Target PEP Opportunity. For the maximum
level of performance with respect to the EBITDA Measure, a Participant may
receive 200% of the EBITDA-weighted portion of the Target PEP Opportunity.
Payouts for performance between the threshold and maximum levels of performance
for Participants will be calculated by the Committee using straight-line
interpolation.

For the purposes of this calculation, EBITDA means earnings before interest,
taxes, depreciation, amortization, net income attributable to noncontrolling
interests, gains or losses on sales of facilities, gains or losses on
extinguishment of debt, asset or investment impairment charges, restructuring
charges, expenses for share-based compensation under ASC Topic 718, and any
other gains or charges resulting from significant, unusual and/or nonrecurring
events, as described in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report for
the Fiscal Year, as determined in good faith by the Board or the Committee in
consultation with the CEO. In the event the Company disposes of any facility
during the Fiscal Year, the EBITDA target for such year shall be adjusted
appropriately (based on the number of days during the year for which the
facility was owned) to reflect the disposition. In the event the Company
acquires a facility during the Fiscal Year, the EBITDA attributable to such
facility will not be included in the calculation of the Company’s EBITDA
performance for the Fiscal Year.

3 Quality Weight: One-third of the Quality Weight for each Participant is based
on each of the following three quality metrics: Hospital Acquired



--------------------------------------------------------------------------------

Conditions, Core Measures, and Patient Experience (as defined below). For
performance at or below the minimum acceptable (threshold) level of performance
with respect to each quality metric, a Participant will not receive a payout for
that metric. For target level of performance with respect to each quality
metric, a Participant may receive 100% of the Quality-weighted portion of the
PEP Opportunity tied to that quality metric. Payouts for performance above the
threshold and below the target levels of quality metric performance for
Participants will be calculated by the Committee using straight-line
interpolation.

In the event the Company exceeds the target level of EBITDA adopted by the
Committee with respect to the EBITDA measure, the Committee shall multiply the
payout percentage calculated for each quality metric which qualifies for 100%
payout as described above by the EBITDA payout percentage. In the event the
Company’s actual EBITDA is less than 90% of the target level of EBITDA set by
the Committee, there will be no payout with respect to the quality-weighted
portion of PEP opportunity.

Hospital Acquired Conditions metrics are Central Line-Associated Blood Stream
Infection (CLABSI), Catheter-Associated Urinary Tract Infection (CAUTI),
Surgical Site Infections (SSI), Methicillin Resistant Staphylococcus Aureus
(MRSA) and Clostridium Difficile (C Diff) in the Intensive Care Unit (ICU)
population (CLABSI and CAUTI) as well as the entire patient population (SSI,
MRSA and C Diff) as defined by the Centers for Disease Control and Prevention’s
National Healthcare Safety Network (CDC – NHSN).

The Core Measures metric is measured as a composite of all inpatient core
measures within Stroke (STK), Venous Thromboembolism (VTE), Immunization (IMM)
and PC-01 Elective Delivery (PC-01) measure sets, as developed by The Joint
Commission and the Centers for Medicare and Medicaid Services (CMS) and set
forth in the Specifications Manual for National Hospital Inpatient Quality
Measures.

The Patient Experience metric is the CMS Hospital Consumer Assessment of
Healthcare Providers and Systems (HCAHPS) overall rating top box score (CMS
defines the “top box” score for the overall rating question to be a response of
nine or ten on the CMS HCAHPS survey).

In the event the applicable governmental agency adjusts any of the definitions
of the quality metrics set forth above during the performance period,
appropriate adjustments shall be made to the targets, or results, or both, to
properly account for such changes, in the Committee’s sole discretion.

In the event the Company acquires or opens new facilities during the measurement
period, the newly opened or acquired facilities will be excluded for purposes of
calculating the Company’s performance on the quality weighted metrics.



--------------------------------------------------------------------------------

The threshold, target and maximum EBITDA performance levels and other goals
shall be set by the Committee in its sole discretion. The maximum dollar amount
that may be paid to any Participant under the Program with respect to the Fiscal
Year shall not exceed the amount set forth in Section 5(f)(iii) of the 2006
Plan.